Title: Enclosure: Thomas Jefferson’s Account with David Gelston, 26 September 1816
From: Gelston, David
To: Jefferson, Thomas


            Mr Jefferson
            
              
                
                
                
                To David Gelston—   Dr
                
              
              
                
                for cash
                
                
                
              
              
                paid 
                duties
                on wine by
                 Fanny from Leghorn
                8.70
              
              
                do
                do
                do   " 
                  Gen: Ward—Bordeaux
                3.94
              
              
                do
                freight
                "  
                 do do
                3.85
              
              
                do
                duties
                on Wine &
                 Macaroni. Ocean Marseilles
                4.29
              
              
                do
                fret
                  "
                  "   "   "
                4.98
              
              
                do
                duties
                on wine
                Gen: Marion Marseilles
                4.95
              
              
                do
                do
                on books
                United States—Havre
                58.40
              
              
                
                
                
                
                $89:11
              
            
            New York
            Sep: 26. 1816.
          